 
 
IV 
108th CONGRESS
2d Session
H. CON. RES. 395 
IN THE HOUSE OF REPRESENTATIVES 
 
March 23, 2004 
Ms. Waters submitted the following concurrent resolution; which was referred to the Committee on Financial Services
 
CONCURRENT RESOLUTION 
Honoring Donald J. Smith for his commitment to providing housing and economic assistance opportunities to Los Angeles-area low-income families. 

Whereas Donald J. Smith is retiring from the Housing Authority for the City of Los Angeles (HACLA) after 32 years of service to the people of Los Angeles;
Whereas Donald Smith served as the Director of Management with HACLA from 1971 to 1980;
Whereas Donald Smith served as the Assistant Director of Housing, the Director of Assisted Housing and the Assistant Executive Director of Housing in the Los Angeles County Community Development Commission;
Whereas Donald Smith has served as Executive Director of the HACLA since January 3, 1994;
Whereas Donald Smith was the first Chairperson for the Housing Opportunities for People with AIDS (HOPWA) Committee;
Whereas numerous national housing associations, including Public Housing Authorities Director’s Association and the Council for Large Public Housing Authorities, have recognized the expertise of Donald Smith by naming him to their national boards;
Whereas Donald Smith was awarded the lifetime achievement award by the Inner City Games for helping children overcome obstacles and realize their dreams;
Whereas HACLA, under the leadership of Donald Smith, was the first housing authority to receive a welfare-to-work grant from the Department of Labor and subsequently received local and national recognition for its excellence and success;
Whereas HACLA has helped thousands of families obtain employment;
Whereas HACLA has helped hundreds of families buy their first homes;
Whereas HACLA has helped beautify Los Angeles by demolishing obsolete public housing communities that date from the World War II-era and replacing them with new communities; and
Whereas HACLA has assisted low-income households to obtain training, education, and supportive services that help them move toward self-sufficiency: Now, therefore, be it 
 
That Congress recognizes and honors Donald J. Smith for his commitment to providing housing and economic assistance opportunities to Los Angeles-area low-income families. 
 
